CORRECTED Notice of Allowability 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action supplements the previous notice of allowability mailed out on 01/22/21 to replace application No. 20180824221 (Citation No. 24 on IDS filed on 06/16/20) to 20180242218.
Claims 1, 6, 9-10, 21, 25, 28 & 60-70 are under examination.

Response to Arguments
5.	The examiner has considered the IDS filed on 06/16/20 and therefore the claims are allowable over the updated IDS filed.

Allowable Subject Matter
6.	Claims 1, 6, 9-10, 21, 25, 28 & 60-70 are remained allowed. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469